The injured plaintiff fell as he stepped off a sidewalk into a roadway and tripped over an allegedly defective curb. The prior written notice requirement of Village Law § 6-628 was applicable to the curb (see Krausch v Incorporated Vil. of Shoreham, 87 AD3d 715 [2011]; Dailey v Village of Nyack, 78 AD3d 882 [2010]; Zigman v Town of Hempstead, 120 AD2d 520 [1986]; Shelly v Village of Port Chester, 6 AD2d 717 [1958]). On its motion for summary judgment, the defendant established its prima facie entitlement to judgment as a matter of law on the ground that it did not receive prior written notice of the alleged defect. In opposition, the plaintiffs failed to raise a triable issue of fact (see James v City of New Rochelle, 282 AD2d 503 [2001]).
Accordingly, the defendant’s motion for summary judgment dismissing the complaint was properly granted. Eng, P.J., Angiolillo, Sgroi and Hinds-Radix, JJ., concur.